DETAILED ACTION
	Claims 1-26 were/stand cancelled.  Claims 27-48 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26 2022 and May 4 2022 were considered by the examiner.
Specification
The use of the terms GLATT, ACELACOTA, HICOATER (page 18); OPADRY (page 27) and EUDRAGIT E (page 33-35), which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  It is noted that EUDRAGIT EPO is ok at this trademark was accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 47 is objected to because of the following informalities:  blend is incorrectly spelt as “bled” in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32-33 as currently written are vague and indefinite.  The claims depend from claim 27.  Claim 27 recites that the active ingredient and the stabilizer are present in a granular matrix.  Since claims 32-33 are dependent claims they must further limit the independent claim, namely claim 27.  Claim 32 recites that the active ingredient is dispersed throughout a matrix of the stabilizer whereas claim 33 recites that the active ingredient and the stabilizer are intimately mixed in a granular matrix composition.  It is not clear how these two claims are structurally different.  Intimately mixing the active ingredient and the stabilizer would result in the active ingredient being dispersed in the matrix.  Therefore, the scope of these two claims is unclear as it is unclear how these two claims are structurally different and the instant specification does not indicate how they are different.  Claims 42-43 recite the same language and are indefinite for the same reasons.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 36 recites the composition is a granular composition.  However, this claim depends from claim 27.  Claim 27 already recites a granular composition.  Therefore, this claim does not appear to further limit claim 27.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-30, 32-40 and 42-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdelkader et al. (AAPS PharmSciTech, 2008).
The instant application claims a pharmaceutical composition, comprising an active ingredient selected from 4- amino-3-(4-chlorophenyl) butanoic acid ("baclofen") and a pharmaceutically acceptable salt thereof; and a stabilizer comprising at least one polymethacrylate based copolymer); wherein the active ingredient and the stabilizer are present in a granular matrix.
The instant application claims a pharmaceutical composition, comprising an active ingredient selected from 4- amino-3-(4-chlorophenyl) butanoic acid ("baclofen") and a pharmaceutically acceptable salt thereof and a stabilizer comprising at least one polymethacrylate based copolymer; wherein a weight ratio of the stabilizer to the active ingredient is from about 1.5:1 to about 20:1.
The instant application claims a method of making a pharmaceutical formulation comprising an active ingredient comprising 4-amino-3-(4-chlorophenyl) butanoic acid ("baclofen") or a pharmaceutically acceptable salt thereof and a stabilizer comprising at least one polymethacrylate based copolymer; the method comprising intimately mixing the active ingredient and the stabilizer into a granular matrix blend; wherein a weight ratio of the stabilizer to the active ingredient is from about 1.5:1 to about 20:1.
Abdelkader et al. is directed to the formulation of controlled-release baclofen matrix tablets.  Taught is the use of E-RS100 and E-L100 in a wet granulation process (abstract).  Eudragit L100 (E-L100) is an anionic co-polymer of methacrylic acid and methyl methacrylate.  Eudragit RS100 (E-RS100) is an acrylic resin copolymer synthesized form acrylic acid and methacrylic acid esters with a low content of quaternary ammonium groups (page 675).  The tablets are wet granulated tablets via intimately mixing the ingredients (page 676).  Table I shows the composition of Eudragit RS100 based baclofen matrix tablets.  The tablets include baclofen and RS100 in a ratio of (polymer to active) of 1.6:1 (RS-3 and RS-6).  The compositions include mannitol. Table II shows the composition of Eudragit L100 based baclofen matrix tablets.  The tablets include mannitol and a ratio of polymer to active of 1.6:1 (L-3).  
Therefore, Abdelkader et al. exemplifies tablet comprising baclofen, polymethacrylate copolymer in the same claimed ratio and the wet granulated tablet also comprises mannitol.
Regarding claims 30 and 40, Eudragit RS100 (E-RS100) is an acrylic resin copolymer synthesized form acrylic acid and methacrylic acid esters with a low content of quaternary ammonium groups.  Thus, this polymer is an amino methacrylate copolymer.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-46 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelkader et al. as applied to claims 27-30, 32-40 and 42-46 above and in view of Moustafine et al. (Mol Pharmaceutics, 2013).
Applicant Claims
	The instant application claims the amino methacrylate copolymer is poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Abdelkader et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Abdelkader et al. teaches the combination of baclofen and a polymethacrylate copolymer for controlled release, Abdelkader et al. does not expressly teach an amino methacrylate copolymer such as poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate).  However, this deficiency is cured by Moustafine et al.
	Moustafine et al. is directed to Eudragit EPO as a complementary material for designing oral drug delivery systems with controlled release properties.  Taught was a study to investigate the fundamental physicochemical characteristics of new IPECs (interpolyelectrolyte complex) prepared from Eudragit EPO and Eudragit L100.  Eudragit EPO is a terpolymer of butyl methacrylate, methylmethacrylate and N,N-dimethylaminoethyl methacrylate (page 2631).  Ratios of EPO/L100 are 1.02, 1.49 and 2 (table 1).  In vitro selling and release experience show that IPEC-3 showed the potential to be used as a colon-specific carrier, IPEC-2 showed potential as a controlled release material for gastroretentive delivery and IPEC-1 shows highly hydrophobic properties which are suitable in controlled DDS for sustained drug delivery purposes.  The formation of IPEC opens up new possibilities for oral controlled drug release (page 2639).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abdelkader et al. and Moustafine et al. and utilize Eudragit EPO in combination with Eudragit L100 to form an IPEC complex for controlled baclofen release.  One skilled in the art would have been motivated to utilize Eudragit EPO in order to manipulate the properties and for the advantages of IPEC as taught by Moustafine et al.  Since Abdelkader et al. exemplifies tablet with Eudragit L100 there is a reasonable expectation of success.  Regarding the claimed ratio, Moustafine et al. teaches a minimum 1:1 ratio of EPO to Eudragit L100.  Therefore, the combination of Abdelkader et al. and Moustafine et al. suggests ratios falling within the claimed scope.  
	Regarding claims 31 and 41, Eudragit EPO is an amino methacrylate copolymer reading on this claim.

Claims 27-30, 32-40 and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelkader et al. as applied to claims 27-30, 32-40 and 42-46 above and in view of Shanmugam (BioImpacts, 2015).  
Applicant Claims
	The instant application claims the intimately mixing comprises dry blending of the active ingredient and the stabilizer to obtain a dry blend, followed by wet granulation of the dry blend.
	The instant application claims the wet granulation comprises wetting the dry blend with ethanol and wet mixing, drying, and cooling to obtain granules comprising the active ingredient and the stabilizer.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Abdelkader et al. are set forth above.  Wet granulation with ethanol is taught.  Wet mixing, drying and cooling is exemplified (page 676).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Abdelkader et al. teaches wet granulation, Abdelkader et al. does not expressly teach dry blending the active ingredient and the stabilizer followed by wet granulation.  However, this deficiency is cured by Shanmugam.
	Shanmugam is directed to granulation techniques and technologies.  Figure 4 shows a schematic diagram of conventional wet granulation.  Taught is mixing of dry powder excipients.  This is followed by the addition of binder and water or solvent solution with mixing, then forming a wet granular mass followed by drying and then sizing.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abdelkader et al. and Shanmugam and dry blend the baclofen, polymer and mannitol followed by the addition of ethanol and wet mixing, drying and cooling to obtain granules.  One skilled in the art would have been motivated to form the granules in this manner as these are the conventional steps utilized in wet granulation as taught by Shanmugam.  Since Abdelkader et al. teaches wet granulation there is a reasonable expectation of success.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10792262. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a pharmaceutical composition, comprising an active ingredient selected from 4- amino-3-(4-chlorophenyl) butanoic acid ("baclofen") and a pharmaceutically acceptable salt thereof; and a stabilizer comprising at least one polymethacrylate based copolymer); wherein the active ingredient and the stabilizer are present in a granular matrix.
The instant application claims a pharmaceutical composition, comprising an active ingredient selected from 4- amino-3-(4-chlorophenyl) butanoic acid ("baclofen") and a pharmaceutically acceptable salt thereof and a stabilizer comprising at least one polymethacrylate based copolymer; wherein a weight ratio of the stabilizer to the active ingredient is from about 1.5:1 to about 20:1.
The instant application claims a method of making a pharmaceutical formulation comprising an active ingredient comprising 4-amino-3-(4-chlorophenyl) butanoic acid ("baclofen") or a pharmaceutically acceptable salt thereof and a stabilizer comprising at least one polymethacrylate based copolymer; the method comprising intimately mixing the active ingredient and the stabilizer into a granular matrix blend; wherein a weight ratio of the stabilizer to the active ingredient is from about 1.5:1 to about 20:1.
Patent ‘262 claims a pharmaceutical composition, comprising: an active ingredient selected from 4-amino-3-(4-chlorophenyl)butanoic acid) (“baclofen”) and its pharmaceutically acceptable salts; and poly(butylmethacrylate-co-(2-dimethylaminoethyl)methacrylate-co-methyl methacrylate) (“stabilizer”); wherein a weight ratio of the stabilizer to the active ingredient is from 1.5:1 to 10:1 and wherein the active ingredient and stabilizer are present in a matrix.  Same excipients are claimed.  Same intimately mixing and wet granulation is claimed.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as both are directed to compositions with baclofen and the same polymethacrylate polymer in the same ratio made by the same process.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616